DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Introduction
The following is a non final Office Action in response to Applicant’s RCE submission filed on 10/13/2022.  Currently claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 18, and 20 are pending and claims 1, 8, and 15 are independent.  Claims 1, 6, 8, 13, 15, 17, and 20 have been amended from the previous claim set dated 1/3/2022.  Claims 3, 10, and 16 have been newly cancelled and no claims have been added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 



Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.   
		
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in application IN201811014161 (India) on 4/13/2018. The certified copy of the IN201811014161 application was received on 3/23/2021.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 18, and 20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2, 4, 6) are directed to a statutory category, namely a system/machine.  Claim 8 and its dependent claims (claims 9, 11, 13) are directed to a statutory category, namely a method.  Claim 15 and its dependent claims (claims 17-18, and 20) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (advertising, marketing or sales activities or behaviors) (See MPEP 2106).”  In this application that refers to using a computer system to optimize which products/items should be presented first to a customer.  To clarify this further, the Applicant’s disclosed invention is a system meant to perform a similar function that a sales or merchandising manager might perform with respect to deciding what and where to display merchandise in a retail store.  The abstract elements of claim 1, 8, and 15 recite in part “Storing a plurality of items…Storing attributes…Retrieving items and attributes…Scoring content attributes…Select a modeling technique…Retrieve percentage…Estimate order potential…Prioritize items…Select a specified number of high scoring attributes…Comparing attribute score…Generate a message…Transmit and display message…content attributes include…”.  Dependent claims 2, 9, and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The first set of rules comprises scoring…”.  Dependent 17 adds to the abstract idea the following limitations which recite in part “Train each model…Test the prediction...Select model…”.  Dependent claims 4, 11, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The items are within a department…”.  Dependent claims 6, 13, and 20, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Determine an importance of each attribute…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15.  
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Database…Processor…Content quality dashboard…” which limits the claims to the computer based/networked environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).   
Dependent claims 6, 13, and 20, which are substantially similar claims to one another, include the additional elements of an “importance engine.”  This additional elements also fails integrate the abstract idea into a practical application because the “importance engine” merely limits the abstract idea to a computer based/networked environment (See MPEP 2106.05(f)).
Additionally, dependent claims 2, 4, 9, 11, and 17-18 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Database… Processor…Content quality dashboard…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (optimize which products/items should be presented first to a customer) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶68 – “Memory 606 can include a computer system memory or random access memory, such as DRAM, SRAM, EDO RAM, and the like.”  
Dependent claims 6, 13, and 20 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 6, 13, and 20, which are substantially similar claims to one another, include the additional elements of an “importance engine.”  This does not amount to significantly more because the “importance engine” is merely the software and/or hardware components used to implement the abstract idea (optimize which products/items should be presented first to a customer) on a general purpose computer (See MPEP 2106.05(f)).
Additionally, dependent claims 2, 4, 9, 11, and 17-18 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 18, and 20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	


Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant argues that the claimed invention is further integrated into a practical application by addressing the webpage content improvement aspect of the claimed invention.  While this content improvement aspect might be an improvement to the business process of designing a webpage and managing e-commerce, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.  Specifically, the current claims contain additional elements that are generally directed toward e-commerce and a computer based network and that is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
As noted in previous Office actions with respect to the previously withdrawn 103 rejection, again none of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 8, and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doctor et al. (US Patent 10,423,999) 
Hansen (USPGPUB 2017/0255909 
Feinleib (US Patent 9,489,470)
Ohmann et al (USPGPUB 2007/0265926)
Ka et al. (USPGPUB 2007/0038620)
Chang (JP 5714702 B2)

and
C. Khatri, et al. "Algorithmic content generation for products," 2015 IEEE International Conference on Big Data (Big Data), 2015, pp. 2945-2947, doi: 10.1109/BigData.2015.7364131. [online], [retrieved on 2022-04-07]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/7364131?source=IQplus>
and
Harshika, et al. " Toward Extracting and Predicting Instance-Specific Attribute Values from E-Commerce Sites for Used Products," 2016 5th IIAI International Congress on Advanced Applied Informatics (IIAI-AAI), 2016, pp. 704-709, doi: 10.1109/IIAI-AAI.2016.60. [online], [retrieved on 2022-04-07]. Retrieved from the Internet https://ieeexplore.ieee.org/document/7557702?source=IQplus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624